department of the treasury internal_revenue_service washington d c chief_counsel date number info release date uils 6050n dear cc pa apjp genin-156132-02 this is in response to your letter of date in which you requested clarification as to whether recent amendments to sec_1_6041-1 of the income_tax regulations the regulations apply to payments made by publishers to authors through literary agents you asked whether sec_6050n of the internal_revenue_code the code which provides for information reporting for royalties still governs such payments final regulations under sec_6041 of the code were published in the federal_register on date the regulation which you inquire about in your letter is sec_1_6041-1 of the regulations which provides rules for information reporting of payments made on behalf of another person sec_6041 of the code provides that persons engaged in a trade_or_business that make payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments to which sec_6042 sec_6044 sec_6047 sec_6049 or sec_6050n applies and other than payments with respect to which a statement is required under the authority of sec_6042 sec_6044 or sec_6045 of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment under the authority of sec_6041 the internal_revenue_service promulgated regulations providing for information reporting on forms and w-2 for payments reportable under sec_6041 sec_1_6041-1 states that the payments required to be reported are salaries wages commissions fees and other forms of compensation aggregating dollar_figure or more interest rents royalties annuities pensions genin- and other gains profits and income aggregating dollar_figure or more however such payments shall not include any payments of amounts with respect to which an information_return is required by or may be required under authority of sec_6042 sec_6043 sec_6044 sec_6045 sec_6049 and 6050n a 6050p a or b sec_1_6041-1 of the regulations provides for information reporting when a payment is made on behalf of another person who is the actual source of the funds that regulation states that a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in paragraph a of this section and under all the facts and circumstances that person performs management or oversight functions in connection with payment or has a significant economic_interest in the payment sec_6050n of the code requires a person who makes payments of royalties or similar amounts aggregating dollar_figure or more or who receives payments of royalties as a nominee and makes payments aggregating dollar_figure or more with respect to such royalties or similar amounts to make an information_return the legislative_history indicates that this provision applies to royalty payments with respect to the right to exploit natural_resources such as oil_and_gas as well as royalty payments with respect to the right to exploit intangible_property such as copyrights trade names trademarks books and other literary compositions thus royalty payments paid_by a publisher to an author for use of the author’s work would be reportable under sec_6050n the regulations under sec_6041 of the code apply only to payments reportable under sec_6041 although sec_6041 has broad applicability to many types of payments and sec_1_6041-1 of the regulations includes royalties in its list of reportable payments both the code and regulations specifically exclude royalty payments reportable under sec_6050n from the provisions of sec_6041 such payments should therefore be reported according to sec_6050n and the regulations thereunder which provide different rules for information reporting by middlemen and nominees while the sec_6041 regulations do not apply to royalty payments there is a reference in sec_1_6041-1 to payments from publishers to literary agents that has generated some confusion this regulation contains examples illustrating the application of the regulation to several fact situations example deals with a payments received by a literary agent from a publisher for amounts earned by the agent’s client an author the amounts are referred to as fees in the example which does not use the term royalties applying the provisions of the regulation the example concludes that the literary agent does not have an information reporting obligation with respect to his payment to the author the example directs the publisher to report the payment of the fees and the author to report the payment of the literary agent’s commission and any other third party service fees pursuant to sec_1_6041-1 and f of the regulations genin- example of sec_1_6041-1 is applicable only to payments reportable under sec_6041 it should not be read as illustrative of the correct information reporting for royalties that are reportable under sec_6050n or any other payment reportable under a section other than sec_6041 therefore if a publisher pays an author or literary agent a fee for the author’s services which is not a royalty such as a speaker fee or appearance fee that amount would be reportable under sec_6041 and these regulations would be applicable your letter also refers to the reporting of the commission received by the literary agent from the author the author should report the payment of the commission under sec_6041 according to the rules of that section and the regulations thereunder if the literary agent is a corporation no form_1099 would be required this letter provides general information only it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law if you have any further questions please call at sincerely james c gibbons chief branch administrative provisions and judicial practice
